25 S.W.3d 429 (2000)
342 Ark. 61
Carlos Anthony McFERRIN
v.
STATE of Arkansas.
No. CR 00-922.
Supreme Court of Arkansas.
September 14, 2000.
John H. Bradley, Blytheville, for appellant.
No response.
PER CURIAM.
John H. Bradley, a state-salaried, full-time public defender for the Second Judicial District, Mississippi County, was appointed by the trial court to represent appellant Carlos Anthony McFerrin, an indigent defendant, in this criminal case. McFerrin was convicted of capital murder and sentenced to life without parole. A notice of appeal from the judgment of conviction was timely filed, and the record has been lodged with our clerk.
Mr. Bradley now asks this court to relieve him as counsel for McFerrin and to appoint new counsel for McFerrin in this criminal appeal. In support of his motion to be relieved, Mr. Bradley asserts that he will not be compensated by the Arkansas Public Defender Commission for work performed in the appeal of this matter. He further asserts that he is ineligible for compensation by this court pursuant to our recent opinion in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000). Under these circumstances, we grant Mr. Bradley's motion to be relieved for good cause shown. See Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000) (per curiam). John Cone will be substituted as attorney for appellant Carlos Anthony McFerrin.